Case 20-10678-amc          Doc 82    Filed 03/25/21 Entered 03/25/21 16:28:51               Desc Main
                                     Document     Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

IN RE:      Harold Evans                             CASE NO.: 20-10678-amc
                            Debtor
                                                     CHAPTER 13
            SN Servicing Corporation as servicer
            for U.S. Bank Trust National             JUDGE: Ashely M. Chan
            Association as Trustee of the Igloo
            Series IV Trust
            Movant
            v.

            Harold Evans
            William C. Miller - Trustee
                           Respondents

                                   CERTIFICATION OF DEFAULT


         FRIEDMAN VARTOLO, LLP, attorneys for Movant, hereby certifies that the above-captioned

Debtor has failed to comply with the terms of the Stipulation approved by the U.S. Bankruptcy Judge

Ashely M. Chan on September 9, 2020. A copy of the Stipulation is attached hereto as Exhibit “A”.

Movant certifies that the required Notice of Default required by the Order was sent to Debtor and

Debtor’s attorney on March 4, 2021 and Debtor has failed to cure the default. A copy of the Notice of

Default is attached hereto as Exhibit “B”. In accordance with the terms of said Stipulation agreed to by

the parties, the Automatic Stay is hereby lifted as to permit Movant to proceed with their State Court

remedies upon Debtor's property.

Dated: March 25, 2021

                                       By: _/s/Lorraine Gazzara Doyle________
                                               Lorraine Gazzara Doyle, Esq.
                                               FRIEDMAN VARTOLO LLP
                                               Attorneys for Movant
                                               1325 Franklin Avenue, Suite 230
                                               Garden City, New York 11530
                                               T: (212) 471-5100
                                               F: (212) 471-5150
                                               Bankruptcy@FriedmanVartolo.com
